Case 8:20-cv-01665-KKM-AAS Document 63 Filed 03/04/21 Page 1 of 1 PageID 614




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA


  JARRETT LAFLEUR, AMBER GREY, LINDSEY RELUE,
  JOSHUA HARKNESS, STACEY LEE FIELD, NICK CAPPS, and
  ALYSSA COATES on behalf of themselves and other individuals                   Case No. 8:20-cv-
  similarly situated,                                                           01665 (KKM)(AAS)

                                                Plaintiffs,

  vs

  STATE UNIVERSITY SYSTEM OF FLORIDA; TIMOTHY M.
  CERIO, RICHARD CORCORAN, AUBREY EDGE, PATRICIA
  FROST, H. WAYNE HUIZENGA, JR., DARLENE LUCCIO
  JORDAN, SYDNEY KITSON, CHARLES H. LYDECKER, BRIAN
  LAMB, ALAN LEVINE, ALLY SCHNEIDER, STEVEN M.
  SCOTT, ERIC SILAGY, WILLIAM SELF, KENT STERMON, and
  NORMAN D. TRIPP; and other affiliated entities and individuals,

                                              Defendants.



                                APPEARANCE OF COUNSEL

 To:    The clerk of court and all parties of record

         I, JEFFREY K. BROWN, am admitted or otherwise authorized to practice in this
 court pro hac vice, and I appear in this case as counsel for: Plaintiff Jarret LaFleur, all other
 Named Plaintiffs, and on behalf of the putative class.



 Date: March 4, 2021
       Carle Place, NY

                                                        _________________________
                                                        Jeffrey K. Brown
                                                        LEEDS BROWN LAW, P.C.
                                                        One Old Country Road,
                                                        Suite 347
                                                        Carle Place, NY 11514
                                                        JBrown@LeedsBrownLaw.com
                                                        T: (516) 873-9550
                                                        F: (516) 747-5024


 CC: All Counsel of Record (via ECF)
